Exhibit 12.1 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Silver Bull Resources, Inc. ThreeMonths Ended FiscalYearEndedOctober31, January 31, Earnings: — Net loss $ ) $ ) $ ) $ ) $ ) $ ) Add: Fixed charges — Earnings as defined (12,237,360 ) (9,405,490 ) (4,724,110 ) (12,320,422 ) (6,931,557 ) (3,593,488 ) Fixed charges — Interest expense — Ratio of earnings to fixed charges (1) — We had neither earnings nor fixed charges for the five fiscal years ended October 31, 2011 or for the three month period ended January 31, 2012.Accordingly, we have no ratio of earnings to fixed charges to illustrate for such periods.
